Exhibit 10.1
AMENDMENT NO. 2
 
TO
 
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 2 TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is made and entered into as of May 1, 2009, by and among ABRAXAS
PETROLEUM CORPORATION, a Nevada corporation (“Parent”), ABRAXAS ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Partnership”), and the Purchasers
listed on the signature pages attached hereto (individually, a “Purchaser” and
collectively “Purchasers”).
 
RECITALS
 
WHEREAS, on May 25, 2007, the Partnership, Parent and the Purchasers entered
into that certain Exchange and Registration Rights Agreement dated as of May 25,
2007 (the “Original Agreement”), pursuant to which the Partnership agreed to
provide certain rights for the benefit of the Purchasers ;
 
WHEREAS, the Partnership, Parent and the Purchasers amended the Original
Agreement pursuant to the terms of that certain Amendment No. 1 to Exchange and
Registration Rights Agreement dated as of October 6, 2008 (“Amendment No. 1”);
and
 
WHEREAS, the Partnership, Parent and the Purchasers have agreed to further amend
the Original Agreement and Amendment No. 1 as set forth in this Amendment;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:
 
Section 1.                      Capitalized Terms.  Capitalized terms used in
this Amendment shall have the meaning set forth in the Original Agreement as
amended by Amendment No. 1 except as otherwise defined in this Amendment.
 
Section 2.                      Amendment of Original Agreement.  Pursuant to
Section 11.7 of the Original Agreement, the Original Agreement is hereby amended
as follows:
 
(a)           Section 1 of the Original Agreement is hereby amended as follows:
 
(1)           The definition of “AMEX” is hereby deleted in its entirety.
 
(2)           The definition of “IPO” is hereby amended to read, in its
entirety, as follows:
 
“IPO” means the initial public offering of Common Units by the Partnership under
the Securities Act that results in the Common
 
 
 

--------------------------------------------------------------------------------

 
Units being listed for trading on the New York Stock Exchange, Nasdaq or NYSE
AMEX or any affiliate of the New York Stock Exchange, Nasdaq or NYSE AMEX.
 
(3)           The definition of “Partnership Agreement” is hereby amended to
read, in its entirety, as follows:
 
“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of September 19, 2007.
 
(4)           The definition of “Stockholder Approval” is hereby amended to
read, in its entirety, as follows:
 
“Stockholder Approval” means the approval by the holders of the requisite number
of shares of Common Stock to the issuance of shares of Common Stock pursuant to
the terms of this Agreement at a duly called meeting of the Stockholders in
accordance with the rules of Nasdaq or such other securities exchange on which
the Common Stock is then quoted or traded and all other Laws.
 
(5)           The following definitions are hereby added to Section 1 and shall
read in their entirety as follows:
 
A.           “Election Date” shall have the meaning set forth in Section 3.3.
 
B.            “Nasdaq” means the Nasdaq Stock Market.
 
C.           “NYSE AMEX” means the NYSE AMEX, LLC.
 
(b)           Section 3.1 of the Original Agreement is hereby amended to read,
in its entirety, as follows:
 
3.           Mechanics of Exchange.
 
3.1           Subject to the terms of this Section 3, if the IPO has not been
consummated on or before 5:00 p.m. on June 30, 2009 (the “Trigger Date”), then
beginning on the Business Day immediately following the Trigger Date (the
“Initial Exchange Date”) and ending at the close of business on the Termination
Date, each of the Purchasers shall have the right to exchange each of the
Purchased Common Units into the Applicable Number of Exchange Shares.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Section 3.3 of the Original Agreement is hereby amended to read,
in its entirety, as follows:
 
Beginning on the Business Day immediately following the date that Purchasers
owning twenty percent (20%) of the Purchased Common Units have delivered written
notice to the Partnership and Parent that they have elected to exchange
Purchased Common Units for Common Stock (the “Election Date”), Parent shall take
all action necessary to convene a meeting of its stockholders (the “Parent
Stockholders”) to consider and vote upon the issuance of the aggregate number of
shares of Common Stock issuable upon exchange of the Purchased Common Units for
shares of Common Stock pursuant to this Agreement in excess of the Initial
Exchange Shares as soon as practicable, but in any event not later than 60 days
after the Election Date (the “Stockholders’ Meeting”).  Except as provided in
this Section 3.3, the board of directors of Parent shall, in connection with
such meeting, recommend approval of the issuance of shares of Common Stock in
excess of the Initial Exchange Shares and take all other lawful action to
solicit the approval of the issuance of shares of Common Stock in excess of the
Initial Exchange Shares by the Parent Stockholders; provided, however, that the
board of directors of Parent shall not be required to recommend such approval if
it advised by counsel that such recommendation would violate its fiduciary
duties to Parent’s stockholders under applicable Law.
 
(d)           Section 3.5 of the Original Agreement is hereby amended to read,
in its entirety, as follows:
 
Notwithstanding anything to the contrary set forth in this Agreement, prior to
the receipt of Stockholder Approval, in no event shall the total number of
Exchange Shares that Parent  shall be required to issue pursuant to this
Agreement exceed the maximum number of shares of Common Stock that Parent can
issue without Stockholder Approval pursuant to any rule of Nasdaq or any other
national exchange on which Parent’s Common Stock is then quoted or traded,
subject to equitable adjustments from time to time for stock-splits, stock
dividends, combinations, capital reorganizations and similar events relating to
the Common Stock occurring after the date of this Agreement.
 
(e)           Section 7.1(a) of the Original Agreement is hereby amended to
read, in its entirety, as follows:
 
subject to receipt of necessary information from the Purchasers after prompt
request from Parent to the Purchasers to provide such information, no later than
the 30th day following the Election Date (the “Filing Date”), prepare and file
with the Commission a registration statement on Form S-3 or such other successor
form (except that if Parent is not then eligible to register for resale the
Exchange Shares on Form S-3, in which case such
 
 
 

--------------------------------------------------------------------------------

 
registration shall be on Form S-1 or any successor form) (a “Registration
Statement”) to enable the resale of the Exchange Shares, by the Purchasers or
their transferees from time to time over the Nasdaq or any other national
exchange on which Parent’s Common Stock is then quoted or traded, or in
privately-negotiated transactions.  No Purchaser may include any Exchange Shares
in the Registration Statement pursuant to this Agreement unless such Purchaser
furnishes to Parent in writing within ten (10) business days after receipt of
request therefor, such requested information;
 
(f)           Section 7.1(b) of the Original Agreement is hereby amended to
read, in its entirety, as follows:
 
use its commercially reasonable efforts, subject to receipt of necessary
information from the Purchasers after prompt request from Parent to the
Purchasers to provide such information, to cause the Registration Statement to
become effective prior to the 120th day following the Election Date; provided,
however, that if Parent has filed the Registration Statement by the Filing Date
and the Commission has not declared the Registration Statement effective prior
to the date that is specified in Rule 3-12 of Regulation S-X promulgated by the
Commission, then the time period for becoming effective shall be extended to the
180th day following the Election Date (the “Effectiveness Date”);
 
(g)           Section 7.2 is hereby amended to read, in its entirety, as
follows:
 
Parent and the Purchasers agree that the Purchasers will suffer damages if the
Registration Statement is not declared effective on or prior to Effectiveness
Date.  Parent and the Purchasers further agree that it would not be feasible to
ascertain the extent of such damages with precision. Accordingly, if the
Registration Statement is not declared effective on or prior to the
Effectiveness Date, Parent shall pay as Liquidated Damages, and not as a
penalty, 1% of (i) the Purchase Price multiplied by (ii) the number of Exchange
Shares held by such Purchaser (such product being the “Liquidated Damages
Amount”) per thirty (30) day period (which shall be pro rated for such periods
less than thirty (30) days) until the Registration Statement is declared
effective.  The Liquidated Damages Amount will be paid in cash, unless Parent
certifies that such cash payment would result in a breach under its credit
facilities or other documents evidencing indebtedness, then Parent may pay the
Liquidated Damages Amount in kind in the form of additional Common Stock.  The
determination of the number of shares of Common Stock to be issued as the
Liquidated Damages Amount shall be equal to the Liquidated Damages Amount
divided by the lesser of (i) the Purchase Price per share; and (ii) the closing
price of Parent’s Common Stock on the Nasdaq or any other national exchange on
which Parent’s Common Stock is then quoted or traded on the date on which the
Liquidated Damages payment is due.
 
 
 

--------------------------------------------------------------------------------

 
In no event shall Parent be required to issue fractional shares pursuant to the
terms of this Section 7.2 and all fractional shares shall be rounded down to the
next lowest number of whole shares.  The parties agree that the amounts set
forth in this Section 7.2 represent a reasonable estimate on the part of the
parties, as of the date of this Agreement, of the amount of damages that will be
incurred by the Purchasers if the Registration Statement is not declared
effective on or prior to the Effectiveness Date.  Notwithstanding anything to
the contrary set forth in this Agreement, in no event shall the total number of
Exchange Shares that Parent shall be required to issue pursuant to this
Agreement exceed the maximum number of shares of Common Stock that Parent can
issue without Stockholder Approval pursuant to any rule of Nasdaq, or any other
national exchange on which Parent’s Common Stock is then quoted or traded,
subject to equitable adjustments from time to time for stock-splits, stock
dividends, combinations, capital reorganizations and similar events relating to
the Common Stock occurring after the date of this Agreement.
 
Section 3.                      Section 3 of Amendment No. 1 is hereby amended
to read in its entirety, as follows:
 
Section 3.                      Payment.  In consideration of each of the
Purchaser’s agreement to amend the Original Agreement and the Registration
Rights Agreement, the Partnership hereby agrees to pay to each of the Purchasers
who has executed and delivered this Amendment an amount equal to $0.0625 per
Common Unit in cash within 45 days following the end of each Quarter (as defined
in the Partnership Agreement) commencing with the Quarter ending December 31,
2008 and ending on the earlier to occur of (i) the date of the consummation of
the IPO, (ii) the date that the Partnership is first obligated to pay Liquidated
Damages or Shelf Liquidated Damages (each as defined in the Registration Rights
Agreement) pursuant to the Registration Rights Agreement, (iii) June 30, 2009,
(iv) the dissolution and liquidation of the Partnership, and (v) the date of the
receipt of Stockholder Approval; provided, however, that if the Partnership
certifies that it is unable to pay the amount set forth in this Section 3 in
cash because such payment would result in a breach under any of the
Partnership’s or its subsidiaries’ credit facilities, then the Partnership may
pay all amounts payable under this Section 3 in kind in the form of the issuance
of additional Common Units.  The determination of the number of Common Units to
be issued under this Section 3 shall be equal to the amount of the payment
divided by the lesser of (i) market value of each Common Unit at the time the
payment is paid or (ii) $16.66 (subject to appropriate adjustments for any
subdivision or combination of Registrable Securities after the date
hereof).  For any partial Quarter, the amount of the payment set forth in this
Section 3 shall be equal to the product of (x) $0.0625 per Common Unit times (y)
a fraction, the numerator of which is the number of calendar days in the period
commencing on the first calendar day of the Quarter and ending on the calendar
day that the right to receive the payment provided in this Section 3 terminates
and the denominator of which is the number of calendar days in the Quarter.
 
Section 4.                      Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Amendment.  In the event that this Amendment is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
date file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
    Section 5.                      Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.
 
    Section 6.                      Governing Law.  The laws of the State of New
York shall govern this Agreement without regard to principles of conflict of
laws.
 
    Section 7.                      Original Agreement.  Except as expressly
amended by this Amendment, the Original Agreement as amended by Amendment No. 1
and Amendment No. 1 shall remain
 in full force and effect and all of the terms of the Original Agreement as
amended by Amendment No. 1 and Amendment No. 1 are hereby incorporated into this
Amendment.
 


 
[Remainder of Page Intentionally Left Blank]
 

